Title: To Thomas Jefferson from Tench Coxe, 4 September 1801
From: Coxe, Tench
To: Jefferson, Thomas


Sir
Lancaster Pa. Septr. 4. 1801.
In the Course of public business it has been my lot and duty to meet a gentleman, who held a quadrennial situation on the first Wednesday in Decembr.—He had been recently in the army and is, as you will perceive, in the Senate. The inclosed voluntary letter (from the original on public file,) will prove how little calculation is to be made upon that determined hostility to me, which rival and ungenerous spirits have dextriously insinuated to the principal officers of the general government. I have the honor to request that after perusal it may be destroyed, as it may be misinterpreted into ostentation that I have communicated it to you. As to secrecy, on its proper principles, there is none in the case, for the original is a public record from the nature of my office.
I have recd. incidentally to my official duty, in another most important public Case, a letter of the most strong and decided cast, in which an eminent federal character concerned, in behalf of himself and a number of others, declares to me that my official and extra official conduct has placed me upon a footing “with those from whom I have been widely separated, which must have with them the most important and most permanent effects.”
I have recd. other letters from persons in the same interest, which embraces at least 100 of the weightiest federalists in Pennsa. of the same tenor.
The testimonials from our own side, with the exception of one person, whom duty commands, but prudence forbids me to explain to you, are higher than I ever claimed. But they have been unsollicited, unexpected, and unknown, till they occurred.
The offer of an office of 700 Drs. which I then thought, and now conceive ought to have been abolished, would not have been well received by the public, so impressed, and informed as they are concerning me. Conscienciously believing so, I declined from duty to you to the standing of my family in life, and to the republican cause of which I had been, in the state & national scale, a conspicuous agent. The additional office would have been considered as a degradation of one who had been a Commr. of a convention with Madison, Dickinson, & Hamilton, who had been a member of Congress, assistant secy of the Treasury, nominated and approved as a foreign Commr. in a case of 14 Millions of Dollars, Commr. of the Revenue of the US. and Secretary of the land office of Pennsa.—I felt that this would be perverted against you, by the skill of your enemies personally, your enemies upon public principle. I feel that I ought to have declined, on every ground, but that of mere pecuniary amelioration—that I owed it particularly to the cause, which cannot afford to lose any of that small number of men, who risked every thing from 1797 to 1801.
I knew that it would be reflected, that there are in Office men who have perverted military power to the invasion of a private dwelling and the public outrage of a fellow citizen, or civil power to the destruction of the right of suffrage, and that men, circumstanced as I have been, should not be placed in the humblest scenes of duty, while they were suffered to retain more respectable situations. It would have appeared manifest too that I must have been refused my former station.
Affecting as my situation has been, I have kept my sorrows to myself, tho weekly and daily disturbed by the malicious taunts of illiberal enemies, or embarrassed by observations of candid and generous opponents, at the expence of our cause and of our government. It is now above half a year since your mind has been engaged in the duty of official arrangements. I can say that it has been expected by eminent republicans of 1776 & 1798, that I should go into some confidential Situation at Washington: and it has been the universal sense of all parties that I should receive my station of Commr., at least, without delay. Suffer me to say, Sir, that the public appearance of its being with-held from me by you after repeated requests, after your avowing the principle of restoration, after filling so many other offices, is to me an afflicting disgrace, and is considered as such by the wise and good of both parties. I have recd. information from Philada. that proves too many to be acquainted that the lowest station in the public service has been, by some persons, desired for me. I am called thither by public business, and shall remain there some days. I know not how to treat my case, or conduct myself in the unavoidable addresses to me that will occur from individuals, of every sentiment, in regard to my situation. If the Government at Washington conceives that nothing can or is to be done by it for me, and if I am not to receive from it my old office, or something more respectable at Washington, or something decent at Philadelphia, it will be kind to have me informed. I wish before I return to take some arrangement of private employment to maintain my family there, if I am to drop other expectations.
Whether the government has filled its stations and will fill them with men who, after fifteen years of various public services & trusts have shewn more of the necessary qualities, and who are better prepared to continue the struggles of the friends of liberty in the new and the old world, are questions of importance. But it is of much more importance to determine, whether the respectability of those, who have endured so much for our form of government and for distributive justice among the middle & southern States against an heretical & geographic combination, is to be diminished by throwing them into disgraceful situations or private life, when there is every certainty that Justice & Freedom will have yet long to struggle against domestic & foreign powers.
I am very much afraid that I shall appear to you to urge my case without due consideration for you or in a manner derogatory from myself. But I mean nothing wrong. I am in a situation unlike any other person in this country, with the duties that a numerous family impose upon me. Was I a single man, I would have made no direct or indirect movement upon the subject from the Hour of your election; but the simple justice to which I have long confined my views are deeply important to a most interesting family. My case too is otherwise attended with circumstances to give concern to any man of spirit, or who has a due Sense of Character. Perhaps even these things may not justify all I have written. I can only say I have wished to restrain my sensibilities and to lay before you considerations, wch. while they have a strong relation to myself are far from being irrelative to you, to the prosperity of our country or to the credit of the friends of our Form of Government.
I have the honor to be with the most respectful Consideration yr. obedt. hble Servant
Tench Coxe
